Citation Nr: 1530369	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for atrial fibrillation with rapid ventricular response.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from October 1983 to October 1986, November 2003 to March 2004, March 2005 to January 2006, and from October 2012 to November 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) .  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In July 2015, the Veteran asked for a Board videoconference hearing from the RO.  This matter must be remanded to afford him this due process right.  

The Board takes notice of recent correspondence in the claims file, including a May 2015 RO letter, indicating that the Veteran has recently been ordered to active duty.  To the extent he remains on active duty, this may, as a practical matter, delay or limit VA's ability to communicate with him to arrange this hearing, and it may become necessary to defer this action pending his availability.  However, such practical difficulties do not permit any alteration of the rights or responsibilities of the Veteran, as the claimant, and VA under any statute or regulation with respect to this matter.  See VAOGCPREC 10-2004. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative should be notified of the date, time and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




